Citation Nr: 1232315	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  06-18 981	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for tension headaches, evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






REMAND

The Veteran served on active duty from July 1985 to December 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA). The matter was later transferred to the jurisdiction of the Seattle RO.  

In March 2012, the Board remanded this issue for further evidentiary development.  The Board's March 2012 remand directed that the Veteran be given an opportunity to supplement the record on appeal, and that the agency of original jurisdiction (AOJ) should assist the Veteran in obtaining records from any identified source.  The remand further directed that a supplemental statement of the case (SSOC) be issued after any identified evidence was fully developed.  The SSOC was to "[account] for and [consider] all evidence of record regarding the severity of tension headaches, including the 2010 VA examination report."

The Veteran was contacted at his last known address and offered the opportunity to supplement the record on appeal, but he did not respond.  Consequently, an SSOC was issued in April 2012; however, it does not list the evidence pertinent to the issue of entitlement to an increased rating for tension headaches; nor did it account for or consider this evidence.  The SSOC merely stated that the Veteran was asked to provide additional evidence in support of his claim and that he did not respond.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Unfortunately, in this case, it is necessary to have another SSOC issued in order to comply with the March 2012 remand instructions.  Id.  

In addition, in a July 2012 statement, the Veteran's representative indicated that the pain from the Veteran's tension headaches is having a significant impact on his activities of daily living.  VA is obliged to afford a veteran a contemporaneous examination where there is a suggestion of an increase in the severity of the disability.  See VAOPGCPREC 11-95 (1995).  Thus, a VA examination should now be scheduled upon remand to determine the level of severity of the Veteran's headaches.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination to assess the current nature and severity of his headaches.  The examiner should describe the type and frequency of headaches, whether they are prostrating, prolonged and/or severe.  The examiner is also asked to review pertinent aspects of the Veteran's medical and employment history, and comment on the effects of the service-connected headaches upon the Veteran's activity and the effect, if any, on his current level of occupational impairment.  An opinion must be provided concerning the impact of this disability on the Veteran's ability to work, to include whether the disability is productive of severe economic inadaptability.  The claims folder should be made available to the examiner, and the examiner should specifically review the VA and non-VA clinical records when assessing the degree of disability.  

2.  After completion of the above, the AOJ must issue an SSOC that accounts for and considers all evidence of record regarding the severity of headaches, including all clinical records and VA examination reports addressing the manifestations of the Veteran's service-connected tension headaches.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

